                                                                JS-6
1 MARK S. ALGORRI - SBN 88859
     mark@daalaw.com
2 PATRICK S. NOLAN – SBN 268031
     patrick@daalaw.com
3 DeWITT ALGORRI & ALGORRI
     25 East Union Street
4 Pasadena, CA 91103-3923
     Tel: (626) 568-4000; Fax: (626) 584-3980
5
     BRUCE PALUMBO – SBN 54272
6 bruce@brucepalumbo.com
     LAW OFFICE OF BRUCE PALUMBO
7 25 East Union Street
     Pasadena, CA 91103
8 Tel: (626) 826-9800; Fax: (626) 584-3980

9 Attorneys for Defendants and Counter Claimants,
     NORBERT SAAVEDRA, SINDY SAAVEDRA and SHEILA GUYNES
10

11                          UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
     INTEGON PREFERRED INSURANCE                CASE NO.: 2:18-cv-06689-GW
14   COMPANY, a North Carolina corporation      (RAOx)
     licensed to do business in California      Honorable George H. Wu, District
15                                              Judge
                            Plaintiff,
16             vs.                              COUNTER CLAIMANTS’ SECOND
                                                AMENDED [PROPOSED]
17   NORBERT SAAVEDRA, an individual;           JUDGMENT ON SPECIAL
     SINDY GUMIENNY, an individual; and         VERDICT
18   SHEILA GUYNES, an individual,
19                            Defendants.
20   NORBERT SAAVEDRA, an individual;
     SINDY SAAVEDRA, an individual; and
21   SHEILA GUYNES, an individual,
22                     Counter Claimants,
23      vs.
24   INTEGON PREFERRED INSURANCE
     COMPANY, a North Carolina
25   corporation; NATIONAL GENERAL
     INSURANCE COMPANY, a Missouri
26   Corporation; and Roes 1 – 10,
27                    Counter Defendants.
28
                                            i
        COUNTER CLAIMANTS’ SECOND AMENDED [PROPOSED] JUDGMENT ON SPECIAL VERDICT
 1         This action came on regularly for trial on January 7, 2020 in Courtroom 9D of
 2 the United States District Court, the Honorable George H. Wu presiding. Plaintiff

 3 Integon Preferred Insurance Company was represented by Robert A. Latham III.

 4 Defendants Norbert Saavedra and Sindy Saavedra were represented by Mark S.

 5 Algorri and Patrick Nolan. Defendant Sheila Guynes was represented by Bruce

 6 Palumbo. The Saavedras and Ms. Guynes, represented by the same counsel, were

 7 also Counter Claimants against Integon Preferred Insurance Company and National

 8 General Insurance Company. Integon Preferred Insurance Company and National

 9 General Insurance Company were also represented as Counter Defendants by Robert

10 A. Latham III.

11         The jury was impaneled and sworn. After hearing evidence and arguments of
12 counsel, and after the jury was instructed by the Court, the claims were submitted to

13 the jury with instructions to return a special verdict.

14         The jury deliberated and thereafter returned to the Court with its special verdict
15 consisting of questions submitted to the jury and the answers thereto by the jury,

16 which said verdict was in words and figures as follows:

17         “We, the Jury, find the following verdict on the questions presented to us:
18         1. Did the Saavedras make a reasonable demand for settlement?
19               _____X____Yes                  ___________No
20         If your answer is Yes, please answer Question 2. If your answer is No, please
21 answer Question 3.

22

23         2. Did Integon unreasonably fail to accept the Saavedras’ demand for
24 settlement?

25               _____X____Yes                  ___________No
26         If your answer is Yes, the parties have stipulated that the amount of the
27 Saavedras’ judgment against Ms. Guynes exceeded her policy limits. The Court will

28 determine the amount of that judgment.
                                           1
        COUNTER CLAIMANTS’ SECOND AMENDED [PROPOSED] JUDGMENT ON SPECIAL VERDICT
